Case 18-16913-elf    Doc 54      Filed 05/30/19 Entered 05/30/19 12:21:39           Desc Main
                                 Document     Page 1 of 51




                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In Re:                                          : Bankruptcy No. 18-16913-elf
  Renee D. Sharpe                                 : Chapter 13
                        Debtor                    :
                                                  :
  MTGLQ Investors, LP c/o Rushmore Loan           :
  Management Services                             :
                        Movant                    :
                vs.                               :
  Renee D. Sharpe and Frederick Sharpe (Non-      :
  filing Co-Debtor)
                        Debtor/Respondent         :
                and                               :
  William C. Miller, Esquire                      :
                        Trustee/Respondent        :

   MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR STAY
                   UNDER 11 U.S.C. § 362 AND §1301

         Movant, by its Attorneys, Hladik, Onorato & Federman, LLP, hereby requests a
  Termination of the Automatic Stay and leave to proceed with its State Court rights
  provided under the terms of the Mortgage.

         1.    Movant is MTGLQ Investors, LP c/o Rushmore Loan Management
  Services (“Movant”).

         2.      Debtor, Renee D. Sharpe (“Debtor”) and Frederick Sharpe (“Non-filing
  Co-Debtor”) are the owners of the premises located at 574 E. Lincoln Highway,
  Coatesville, PA 19320 (the “Property”).

         3.     William C. Miller, Esquire is the Trustee appointed by the Court.

        4.     Debtor filed a Petition for Relief under Chapter 13 of the Bankruptcy
  Code on October 17, 2018.

          5.     Movant is the holder of a mortgage lien on the Property in the original
  principal amount of $108,000.00, which was recorded on July 16, 2007 (the “Mortgage”).
  A true and correct copy of the Mortgage is attached hereto as Exhibit “A.”

          6.     The Mortgage was assigned to Movant by way of a series of written
  assignments of mortgage, the last of which was recorded on October 03, 2017. A true and
  correct copy of the assignment of mortgage is attached hereto as Exhibit “B.”
Case 18-16913-elf     Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39               Desc Main
                                Document     Page 2 of 51




          7.       Movant has not received the monthly post-petition Mortgage payments
  from February 01, 2019 through May 01, 2019 in the amount of $1,045.49 each, as well
  as legal fees and filing costs associated with this motion in the amount of $1,031.00 for a
  total post-petition arrearage of $5,212.96.

         8.    Movant has cause to have the Automatic Stay terminated, in order to
  permit Movant to complete foreclosure on its Mortgage.

  WHEREFORE, Movant respectfully requests that this Court enter an Order:

         a.      Modifying the Automatic Stay and Co-Debtor Stay under 11 U.S.C. § 362
         and §1301 of the Bankruptcy Code with respect to the Property as to permit
         Movant to foreclose on its Mortgage and allow Movant or any other purchaser at
         Sheriff’s Sale to take legal or consensual action for enforcement of its right to
         possession of, or title to; and

         b.      Granting any other relief that this Court deems equitable and just.


                                                   Respectfully Submitted,

  Date: 05/30/2019                                 /s/Danielle Boyle-Ebersole, Esquire
                                                   Danielle Boyle-Ebersole, Esquire
                                                   Hladik, Onorato & Federman, LLP
                                                   298 Wissahickon Avenue
                                                   North Wales, PA 19454
                                                   Phone 215-855-9521/Fax 215-855-9121
                                                   debersole@hoflawgroup.com
Case 18-16913-elf      Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39           Desc Main
                                 Document     Page 3 of 51

               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                          : Bankruptcy No. 18-16913-elf
Renee D. Sharpe                                 : Chapter 13
                      Debtor                    :
                                                :
MTGLQ Investors, LP c/o Rushmore Loan           :
Management Services                             :
                      Movant                    :
              vs.                               :
Renee D. Sharpe and Frederick Sharpe (Non-      :
filing Co-Debtor)
                      Debtor/Respondent         :
              and                               :
William C. Miller, Esquire                      :
                      Trustee/Respondent        :

                     CERTIFICATION OF SERVICE OF MOTION,
                     RESPONSE DEADLINE AND HEARING DATE

            I, Danielle Boyle-Ebersole. Esquire, attorney for Movant, MTGLQ Investors, LP c/o
Rushmore Loan Management Services, hereby certify that I served a true and correct copy of the
Motion for Relief from Automatic Stay and Notice of Motion, Response Deadline and Hearing
Date, by United States Mail, first class, postage prepaid, or Electronic Mail on 05/30/2019 upon
the following:

 John A. Gagliardi, Esquire               Renee D. Sharpe
 Via ECF                                  Frederick Sharpe
 Attorney for Debtor                      572 E. Lincoln Highway
                                          Coatesville, PA 19320
 William C. Miller, Esquire               Via First Class Mail
 Via ECF                                  Debtor and Non-filing Co-Debtor
 Trustee


Dated: 05/30/2019                               /s/Danielle Boyle-Ebersole, Esquire
                                                Danielle Boyle-Ebersole, Esquire
                                                Hladik, Onorato & Federman, LLP
                                                298 Wissahickon Avenue
                                                North Wales, PA 19454
                                                Phone 215-855-9521/Fax 215-855-9121
                                                debersole@hoflawgroup.com
Case 18-16913-elf   Doc 54   Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document     Page 4 of 51




                              EXHIBIT A
Case 18-16913-elf   Doc 54   Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document     Page 5 of 51
Case 18-16913-elf   Doc 54   Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document     Page 6 of 51
Case 18-16913-elf   Doc 54   Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document     Page 7 of 51
Case 18-16913-elf   Doc 54   Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document     Page 8 of 51
Case 18-16913-elf   Doc 54   Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document     Page 9 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 10 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 11 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 12 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 13 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 14 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 15 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 16 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 17 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 18 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 19 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 20 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 21 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 22 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 23 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 24 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 25 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 26 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 27 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 28 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 29 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 30 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 31 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 32 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 33 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 34 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 35 of 51




                               EXHIBIT B
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 36 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 37 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 38 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 39 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 40 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 41 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 42 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 43 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 44 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 45 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 46 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 47 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 48 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 49 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 50 of 51
Case 18-16913-elf   Doc 54    Filed 05/30/19 Entered 05/30/19 12:21:39   Desc Main
                             Document      Page 51 of 51
